UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2015 – January 31, 2016 Item 1: Reports to Shareholders Annual Report | January 31, 2016 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 Advisors’ Report. 12 Short-Term Treasury Fund. 17 Short-Term Federal Fund. 34 Intermediate-Term Treasury Fund. 51 GNMA Fund. 68 Long-Term Treasury Fund. 87 About Your Fund’s Expenses. 105 Glossary. 108 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended January 31, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.82% 0.70% -0.04% 0.66% Admiral™ Shares 0.92 0.80 -0.04 0.76 Barclays U.S. 1–5 Year Treasury Bond Index 1.04 Short-Term U.S. Treasury Funds Average 0.33 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Short-Term Federal Fund Investor Shares 0.96% 0.88% 0.05% 0.93% Admiral Shares 1.05 0.98 0.05 1.03 Barclays U.S. 1–5 Year Government Bond Index 1.05 Short-Intermediate U.S. Government Funds Average 0.30 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Treasury Fund Investor Shares 1.42% 1.65% -0.48% 1.17% Admiral Shares 1.52 1.75 -0.48 1.27 Barclays U.S. 5–10 Year Treasury Bond Index 1.38 General U.S. Treasury Funds Average -1.50 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard GNMA Fund Investor Shares 2.34% 2.35% -0.52% 1.83% Admiral Shares 2.43 2.45 -0.52 1.93 Barclays U.S. GNMA Bond Index 2.10 GNMA Funds Average 1.16 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Fund’s Total Returns Fiscal Year Ended January 31, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 2.50% 2.59% -7.50% -4.91% Admiral Shares 2.59 2.69 -7.50 -4.81 Barclays U.S. Long Treasury Bond Index -4.43 General U.S. Treasury Funds Average -1.50 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2015, Through January 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.75 $10.73 $0.074 $0.016 Admiral Shares 10.75 10.73 0.085 0.016 Vanguard Short-Term Federal Fund Investor Shares $10.82 $10.79 $0.095 $0.035 Admiral Shares 10.82 10.79 0.105 0.035 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.66 $11.51 $0.188 $0.093 Admiral Shares 11.66 11.51 0.199 0.093 Vanguard GNMA Fund Investor Shares $10.88 $10.77 $0.250 $0.054 Admiral Shares 10.88 10.77 0.261 0.054 Vanguard Long-Term Treasury Fund Investor Shares $14.19 $12.80 $0.351 $0.320 Admiral Shares 14.19 12.80 0.363 0.320 3 Chairman’s Letter Dear Shareholder, In mid-December, the Federal Reserve took the long-awaited step of raising its target for overnight interest rates, which had hovered near zero since the Great Recession. Because intermediate- and long-term rates zigzagged higher earlier in the year, Treasury yields across the maturity spectrum finished the fiscal year ended January 31, 2016, a little higher than they had started it. Prices of longer-dated bonds tend to be more sensitive to rate movements than their shorter-dated counterparts. As a result, Vanguard Long-Term Treasury Fund was the worst performer among the funds in this report, returning –4.91% for the period. (All returns and yields cited in this letter are for the funds’ Investor Shares.) The other four funds remained in positive territory; their 12-month returns ranged from 0.66% for Vanguard Short-Term Treasury Fund to 1.83% for Vanguard GNMA Fund. All five funds lagged their benchmarks by between 12 and 48 basis points. (A basis point is one-hundredth of a percentage point.) Four of the funds bested the average return of their peers, however. The Long-Term Treasury Fund was the exception, although its peer group is not made up exclusively of long-term funds. The funds’ 30-day SEC yields ranged from 0.82% to 2.50% on January 31, putting them 12 to 37 basis points higher than they were a year earlier. 4 Bonds ended flat for the year despite a strong finish in January Although bonds surged during the final month, the broad U.S. taxable bond market returned –0.16% for the fiscal year. The yield of the 10-year Treasury note ended January at 1.98%, up from 1.75% a year earlier. (Bond prices and yields move in opposite directions.) Bonds languished earlier in the period, when stocks were on firmer ground and many thought that the interest rate hike would come sooner rather than later. Market turmoil in January, however, seemed to remind investors of bonds’ appeal as both a diversifier and ballast for a portfolio. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.78%, hurt by the U.S. dollar’s strength. Without this currency effect, returns were modestly positive. Money market funds and savings accounts generated scant returns as the Fed kept its target for short-term interest rates at 0%–0.25% until December. Stocks changed direction as global concerns grew The broad U.S. stock market returned –2.48% for the 12 months. Stocks deteriorated after recording a solid result for the first half of the period. Investors grew more concerned that China’s slowdown in economic growth would Market Barometer Average Annual Total Returns Periods Ended January 31, 2016 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -0.16% 2.15% 3.51% Barclays Municipal Bond Index (Broad tax-exempt market) 2.71 3.42 5.75 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.02 0.04 Stocks Russell 1000 Index (Large-caps) -1.82% 10.94% 10.68% Russell 2000 Index (Small-caps) -9.92 6.11 7.25 Russell 3000 Index (Broad U.S. market) -2.48 10.55 10.40 FTSE All-World ex US Index (International) -11.28 -1.67 -0.14 CPI Consumer Price Index 1.37% 0.95% 1.47% 5 spread globally. Oil and commodity prices continued to fall, a trend that hurts producers but favors consumers. As I mentioned, the Fed ended months of uncertainty by raising its target for short-term interest rates to 0.25%–0.5%. Meanwhile, central banks in Europe and Asia increased their stimulus measures to combat weak growth and low inflation. The U.S. dollar’s strength against many foreign currencies also weighed on international stocks, which returned about –11%. Although emerging markets suffered the most, stocks from the developed markets of the Pacific region and Europe also posted negative results. The rise in bond yields dampened the returns As the Fed wound down its third round of stimulative bond-buying toward the end of 2014, speculation turned to when it might begin to raise short-term interest rates. Prospects for growth and inflation improved in the first part of the year, bolstering the Fed’s case and pushing intermediate- and long-term rates higher. The picture grew more clouded as the year went on, however, amid a number of concerns including Greece, China, and commodity prices. The Fed nevertheless felt the U.S. economy was resilient enough to support a rise in short-term rates near the close of 2015. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.58% Short-Term Federal Fund 0.20 0.10 0.94 Intermediate-Term Treasury Fund 0.20 0.10 0.46 GNMA Fund 0.21 0.11 0.91 Long-Term Treasury Fund 0.20 0.10 0.46 The fund expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2016, the funds’ expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 Higher interest rates should benefit buy-and-hold bond investors over the long term. But their rise over the 12-month period pushed prices down—especially for longer-dated bonds with their greater sensitivity to rate movements. The value of the Long-Term Fund’s holdings declined more than 7%. In contrast, the Intermediate-Term Fund and the GNMA Fund saw their holdings depreciate by roughly 0.5%, and returns for the two Short-Term Funds were virtually flat. The Treasury and Federal Funds had durations shorter than those of their benchmarks in anticipation that rates Total Returns Ten Years Ended January 31, 2016 Average Annual Return Short-Term Treasury Fund Investor Shares 2.68 % Barclays U.S. 1–5 Year Treasury Bond Index 3.15 Short-Term U.S. Treasury Funds Average 2.22 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Short-Term Federal Fund Investor Shares 3.09 % Barclays U.S. 1–5 Year Government Bond Index 3.16 Short-Intermediate U.S. Government Funds Average 2.72 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Intermediate-Term Treasury Fund Investor Shares 4.89 % Barclays U.S. 5–10 Year Treasury Bond Index 5.55 General U.S. Treasury Funds Average 5.32 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. GNMA Fund Investor Shares 4.71 % Barclays U.S. GNMA Bond Index 4.75 GNMA Funds Average 4.11 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Long-Term Treasury Fund Investor Shares 7.11 % Barclays U.S. Long Treasury Bond Index 7.35 General U.S. Treasury Funds Average 5.32 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 7 would move higher. (Duration is a measure of sensitivity to interest rate changes.) That stance helped the funds’ returns, as did their allocation to government mortgage-backed securities, which generally offer some additional income over Treasury and agency debt. The Short-Term Federal Fund’s overweight allocation to agency debt once again helped its relative performance. The Treasury and Federal Funds lagged their benchmarks for the period, however, largely because of yield curve positioning. Although all Treasury yields ended the fiscal year higher, certain segments shifted unexpectedly, making it a challenge to invest in the right parts of the curve at the right time. For a more detailed discussion of this point, please see the Advisors’ Report that follows this letter. The GNMA Fund’s return was a step behind that of its benchmark index but ahead of the average return of its peers. Holdings in collateralized mortgage obligations, which the benchmark does not include, along with good security selection were positives for the fund; its duration and yield curve positioning were detractors. Although it’s important to keep an eye on how your investments are performing, it’s also good not to lose sight of why you hold them. Future bond returns may not be as strong as investors have become Yields 30-Day SEC Yields on January 31, January 31, Bond Fund (Investor Shares) 2015 2016 Short-Term Treasury 0.47% 0.82% Short-Term Federal 0.59 0.96 Intermediate-Term Treasury 1.26 1.42 GNMA 2.22 2.34 Long-Term Treasury 2.13 2.50 8 accustomed to in recent decades. But we believe they will continue to fulfill an important role as a diversifier for equities and other more volatile assets you may have in your portfolio. Low costs have helped keep returns competitive over the past decade Minimizing costs is important no matter what you are investing in, because it puts more of the gross return in your pocket. It’s particularly important for bond and money market investing, as returns from these securities tend to be more modest than those the stock market can offer. The Investor Shares of the five funds in this letter have expense ratios (operating costs as a percentage of net asset value) of between 0.20% and 0.21%, meaning they charge roughly one-third or one-quarter the average cost of their peers. (The ratios for the funds and their competitors are as of May 27, 2015, the most recent data available.) Although the funds finished a step or two behind their benchmarks for the decade, low costs, along with the skill of their advisors, helped four of the five funds Vanguard’s outlook for investors: Not bearish, but cautious In Vanguard’s recently published global economic and investment outlook, Global Chief Economist Joseph Davis and his team discuss various market and economic events 2016 may bring, along with challenges and opportunities for investors. Our forecast includes “frustratingly fragile” economic growth and more modest long-term returns from the global stock and bond markets. The report cautions that for the decade ending 2025, returns for a balanced portfolio are likely to be moderately below historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade are most likely to be centered in the 3%–5% range after inflation, below the actual average after-inflation return of 5.5% for the same portfolio since 1926. Even so, Vanguard’s steadfast belief in its principles for investing success—focusing on clear goals, a suitable asset allocation, low costs, and long-term discipline—remains unchanged. For more information about our expectations and the probability of various outcomes, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2015. Results from the model may vary with each use and over time. For more information, please see page 10. 9 outpace the average annual return of their peers. The Intermediate-Term Treasury Fund was the exception. To reach your long-term goals, be realistic and try to save more Although there have been times when it felt as if stocks and bonds were riding a roller coaster, the markets have generally risen in recent years. The broad global stock market in particular has posted some impressive gains since its turnaround began in 2009. But 2015—and especially the start of 2016—were stark reminders that investments can disappoint. The U.S. stock and bond markets were barely positive in 2015, and international stocks and unhedged bonds finished in the red. In January 2016, many stock markets fell into or near bear-market territory. (A decline of 20% or more lasting at least two months generally qualifies as a bear market.) In Vanguard’s recently updated long-term look at the economy and markets, our global economists explain why they expect growth to remain “frustratingly fragile” and why their market outlook is the most guarded since 2006. (For more details, see the box on page 9 and Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Given these muted expectations, what’s the best course of action? I’ve often encouraged shareholders to focus on the things they can control. That advice holds true today. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the VCMM is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 10 Consider saving more than you think you may need. That’s one way you can prepare for the volatility that may lie ahead, particularly as markets adjust to changes in policies from the Fed and other central banks. Investors would be well-served to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. Each of these principles—along with saving more—is within your control, and focusing on them can keep you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 10, 2016 11 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the 12 months ended January 31, 2016, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group ranged from –4.91% for Investor Shares of the Long-Term Treasury Fund to 1.27% for Admiral Shares of the Intermediate-Term Treasury Fund. Although they lagged their benchmark indexes, all but the Long-Term Fund surpassed the average returns of their peers. (Note that the Long-Term Fund has an all-market peer group, a disadvantage this fiscal year when longer-term bonds underperformed.) The investment environment The Federal Reserve remained in the spotlight for most of the period as investors wondered when and by how much it might raise interest rates. Early in the year, an increase seemed imminent: GDP accelerated to 3.9% in the second quarter, the unemployment rate fell to a seven-year low, and wage growth improved. During the summer, however, developments in China—further signs of weakness in manufacturing, unexpected currency movements, and sharp stock market losses—rattled global markets. Commodities slumped further as well, and U.S. GDP slowed to 2.0% in the third quarter. The Fed nevertheless felt the U.S. economy was resilient enough to Yields of U.S. Treasury Securities January 31, January 31, Maturity 2015 2016 2 years 0.52% 0.82% 3 years 0.83 1.03 5 years 1.27 1.40 10 years 1.75 1.98 30 years 2.32 2.79 Source: Vanguard. 12 withstand liftoff in December, and it raised short-term rates for the first time since the Great Recession. In contrast, a number of other major central banks continued easing monetary conditions as they battled weak growth and deflationary pressures. The European Central Bank and the Bank of Japan stepped up their bond-buying programs and introduced negative interest rates on deposits. As global monetary policies diverged, the U.S. dollar appreciated and U.S. bonds grew more attractive for foreign investors. Although U.S. Treasury yields fluctuated over the 12 months and unexpectedly fell in January on a flare-up of concerns about global growth, they ended the fiscal year higher. Short- and long-dated securities climbed more than intermediate-term bonds. The yield of the 2-year Treasury note, for example, rose 30 basis points to 0.82% and the 30-year Treasury bond jumped 47 basis points to 2.79%, while the 10-year Treasury note climbed 23 basis points to 1.98%. (A basis point is one-hundredth of a percentage point.) Management of the funds In this low-interest-rate environment, we tried to capture as much yield as possible. To that end, all four funds had an allocation to mortgage-backed securities (MBS) for the potentially higher returns they offered compared with Treasuries and agency debt. Security selection helped here; MBS can react differently to interest rate changes depending on the kind of mortgages underlying them, the coupons they offer, and when the mortgages originated. We nevertheless lightened our positions in MBS as their valuations grew less attractive. In the Short-Term Federal Fund, we overweighted agencies for the additional yield they can offer over Treasuries. Shorter-than-benchmark durations boosted the funds’ relative performance by helping to cushion them from rising interest rates. But, partly because of their yield curve positioning, the funds lagged their benchmarks by margins comparable to their expense ratios. To add value, we generally try to overweight or underweight certain segments of the curve in anticipation of where yields are headed. That proved more difficult than usual last year as volatility was high and market developments at times drove different segments of the curve in different directions. Investment outlook Our outlook hasn’t changed much over the past six months. We continue to expect U.S. gross domestic product to grow at an annual rate of between 2% and 2.5% in 2016 and the unemployment rate to stay within a range of 4.5%–5%. And although the price of oil has fallen further, core inflation (which excludes the volatile components of food and energy) should trend toward the Fed’s target of 2% as wage growth begins to pick up. Monetary policy normalization got under way with the Fed’s rate hike in December. But policymakers are likely to pursue a 13 “dovish tightening,” meaning that subsequent increases are likely to be slow and gradual. We wouldn’t be surprised if the Fed funds target rate is still below 1% at the end of 2016. Such a gradual rise would be consistent with an economy consolidating the slow but steady growth of recent years. Rising interest rates put bond investors at risk of short-term declines in principal. However, the good news for long-term investors is that higher rates will enable the funds to reinvest the proceeds from maturing securities at higher yields. Because the Fed telegraphed its first rate hike in a decade well in advance, the markets took the news in stride. Volatility could pick up again, however, as speculation builds about the timing and pace of future increases. And unfortunately, global growth is set to remain frustratingly fragile, with additional “growth scares” expected until we see a convincing stabilization in China and sustained economic expansion in Europe. We are cognizant of these risks, however, and will continue to position the funds accordingly. Gregory Davis, CFA, Principal and Head of Fixed Income Group Gemma Wright-Casparius, Principal and Portfolio Manager Brian Quigley, Portfolio Manager Vanguard Fixed Income Group February 17, 2016 For the GNMA Fund Investor Shares of Vanguard GNMA Fund returned 1.83% and Admiral Shares returned 1.93% for the 12 months ended January 31, 2016. The fund lagged its benchmark index but surpassed the average return of its peers. Investment environment Fixed income markets were volatile as investors grappled with growing divergences in economic growth and central bank policy. With an improving economic outlook in the United States, market participants agonized over the timing of the Federal Reserve’s first rate hike and potential market implications. Increased risk of a Greek exit from the euro zone and a prolonged drop in commodity prices further muddied the picture. Oil prices were extremely volatile, rebounding from record lows at the start of the year but falling again later in the period. An unexpected devaluation in China’s currency rattled global financial markets, deepening fears about the Chinese economic slowdown and potential spillover effects. Many major central banks eased monetary policy; some resorted to radical measures to counter falling inflation and stimulate growth. In the first half of the fiscal year, the European Central Bank launched an open-ended government bond-buying program. This prompted other central banks to act to stop their currencies from appreciating. China’s central bank entered into an aggressive monetary easing cycle to counter deflationary risks and slowing growth. Sub-trend growth and low inflation kept the Bank of England on the sidelines while the Fed charted a course for policy normalization. U.S. data highlighted some conflicting themes. The fragile global economy, a stronger dollar, and falling oil prices created challenges for the manufacturing sector. On the other hand, retail, service-based sectors, and domestically centered industries such as housing posted solid results. Low commodity prices suppressed headline inflation, but core consumer prices gradually started to move higher, giving the Fed confidence to raise rates in December. This marked an end to a seven-year period of near-zero interest rates. However, the Federal Open Market Committee (FOMC) insisted that the pace of future hikes would be gradual and dependent on the direction of economic data. The FOMC achieved a smooth liftoff, judging by the market’s relatively muted reaction to the announcement. The agency mortgage-backed-securities market returned 1.97%, as measured by the Barclays MBS Fixed Rate Index, underperforming duration-equivalent Treasuries by 35 basis points (as measured by Wellington). Overall, the mortgage market held up well, considering the volatility and macro events that occurred during the year. Spreads widened in the first half of the period because of market volatility and a rally in U.S. Treasury rates. This continued through the summer as the Greek crisis unfolded. In the fall, balance sheet pressure on securities dealers caused dollar-roll-financing rates to rise, which weighed on the sector. Throughout the year’s volatility, MBS traded in a fairly narrow band, partly because of healthy demand from U.S. banks, international investors, and the continuation of Fed reinvestments. GNMA MBS returned 2.10% as measured by the Barclays GNMA Index, underper-forming duration-equivalent Treasuries by 27 basis points (as measured by Wellington) and outperforming conventional mortgages. Fund shortfalls The fund lagged its benchmark index during the period, mostly because of duration and yield curve positioning. Although it has been profitable over this cycle as a whole, the portfolio’s curve-flattening bias detracted during the first part of the year as the curve significantly steepened. An out-of-benchmark allocation to Fannie Mae multifamily Delegated Underwriting and Servicing securities (DUS) also weighed slightly on relative results. DUS underperformed, primarily near the end of 2015, largely because bid/ask spreads widened as liquidity deteriorated. However, they actually did better than low-coupon GNMAs, which we think of as the best reference for DUS performance. Fund successes The fund had exposure to collateralized mortgage obligations (CMOs) funded from GNMAs (3.0% and 3.5% coupons). This positioning helped because lower-coupon GNMAs underperformed and CMOs beat GNMAs on a duration-equivalent basis. Security selection also helped, primarily through an overweight to higher-coupon GNMAs and specific exposures in current-coupon 30-year GNMAs. 15 Fund positioning We expect relatively low volatility in MBS spreads over the short term. Since the Fed’s mid-December meeting, these spreads have narrowed back toward the tight end of their recent range. During the next few months, we expect to manage the basis within this range tactically by underweighting exposure toward the bottom (tight end) and adding as we approach the top (wide end). The Fed has said it intends to continue reinvesting MBS principal payments until the normalization process is “well under way,” which is likely to extend at least well into 2016. As the year progresses, we expect that Fed uncertainty, concerns over the tightening monetary policy, and higher rates will become sources of volatility that may pressure MBS spreads. These spreads will likely widen a bit once the Fed ceases reinvestment; this probably will be priced into the market well before the Fed announces the change. With spreads close to the tight end of the historical range, we are not convinced they can sustain these levels as the year progresses. In agency pass-throughs, we are underweighted in the low- and middle-coupon segments. Low-coupon pass-through income can be replaced in other sectors with greater cash-flow stability, and middle-coupon GNMAs don’t appear to be fully pricing in their prepayment exposure should rates continue to fall. Apart from pass-throughs, we continue to seek assets with more stable duration profiles, such as Fannie Mae DUS bonds and CMOs. We are targeting a relatively neutral overall duration posture. Michael F. Garrett Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company llp February 17, 2016 Short-Term Treasury Fund Fund Profile As of January 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.82% 0.92% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 135 151 9,720 Yield to Maturity (before expenses) 0.9% 1.0% 2.3% Average Coupon 1.3% 1.6% 3.2% Average Duration 2.3 years 2.7 years 5.4 years Average Effective Maturity 2.4 years 2.8 years 7.7 years Short-Term Reserves -0.7% — — Sector Diversification (% of portfolio) Government Mortgage-Backed 1.0% Treasury/Agency 99.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.96 0.66 Beta 0.72 0.26 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year -1.1% 1 - 3 Years 80.3 3 - 5 Years 18.2 5 - 7 Years 1.0 7 - 10 Years 1.6 Distribution by Credit Quality (% of portfolio) U.S. Government 99.9% Not Rated 0.1 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 27, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2016, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 17 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2006, Through January 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Treasury Fund Investor Shares 0.66% 0.91% 2.68% $13,028 ••••• Barclays U.S. 1–5 Year Treasury Bond Index 1.04 1.39 3.15 13,637 – Short-Term U.S. Treasury Funds Average 0.33 0.59 2.22 12,459 Barclays U.S. Aggregate Bond Index -0.16 3.51 4.66 15,765 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Short-Term Treasury Fund Admiral Shares 0.76% 1.01% 2.79% $65,863 Barclays U.S. 1–5 Year Treasury Bond Index 1.04 1.39 3.15 68,184 Barclays U.S. Aggregate Bond Index -0.16 3.51 4.66 78,824 See Financial Highlights for dividend and capital gains information. 18 Short-Term Treasury Fund Fiscal-Year Total Returns (%): January 31, 2006, Through January 31, 2016 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.30% -0.48% 3.82% 3.83% 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.41 -0.02 0.39 0.45 2014 0.36 -0.08 0.28 0.38 2015 0.51 0.50 1.01 1.75 2016 0.70 -0.04 0.66 1.04 Average Annual Total Returns: Periods Ended December 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 0.45% 0.80% 1.70% 0.91% 2.61% Admiral Shares 2/13/2001 0.55 0.90 1.82 0.91 2.73 Short-Term Treasury Fund Financial Statements Statement of Net Assets As of January 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.6%) U.S. Government Securities (95.1%) United States Treasury Inflation Indexed Bonds 0.3
